Title: To Thomas Jefferson from John Barnes, 30 April 1821
From: Barnes, John
To: Jefferson, Thomas


Dear Sir—
George Town Co
30th April 1821.
Many thanks, for your very Acceptable favr of the 19th my friend Mr Parr, left us, 10 day since for Liverpool via Philada much pleased with his reception—at Montpelier Monticello & Harpers ferry.—Strict inquiry have been made After Mr Cardelli, and his Busts, but cannot trace either. presume a speculation of distinguish’d Names, to induce purchasers—plaster Busts—& Various Horses &c &c were Vended thro Washington & Geo Town last summer probaly of his Manufacture—but none worthy of parcular Notice—Shd—any, Worthy of Notice Offer I shall not fail of advising you—Most Respectfully—to you Sir, and the good family—I am ever—Your Obedt humble ServtJohn Barnes.